DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 2, ‘an’ should be ‘a’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-15, and 17-120 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub 2011/0213251 –previously cited) in view of Freeman et al (US Pub 2005/0068221 –previously cited) and Dolazza et al (US 5,905,692).
Re claims 1, 6-8, 20: Robinson discloses an ultrasound probe for digital microbeamforming comprising:
a digital microbeamformer [0017; see the microbeamformers 14]; and

wherein the microbeamformer comprises: a plurality of amplifiers configured to receive analog echo signals from elements of the array during a receive period (figure 3; see the amplifiers 20); and 
an integrated circuit with thirty-two digital channels [0002, 0019; where the channels are located in an IC circuit package, see circuitry of the IC] that are coupled to the plurality of amplifiers and configured to produce a digitally beamformed echo signal from the analog echo signals coupled to the digital channels [0033; wherein the channel combination is 32/128 or higher/lower to accommodate different channel counts and combinations];
wherein a first channel includes a digital delay circuit to apply delays  to produce a plurality of delayed digital signals and a digital summer to sum corresponding delayed signals from different channels [0002, 0019; see the delay and sum circuitry].
Robinson discloses all features but does not disclose an analog-to-digital converter that is low-power, delta-sigma, or successive approximation-type converter or that the delay circuit is coupled to an output of the ADC. However, Freeman teaches of a digital beamformer and a sigma-delta converter (which is a low-power A/D converter) that also takes on the form of a successive approximation converter [0010; see ‘successive approximation converters’, see ‘sigma-delta converters’]. Freeman also teaches of a digital beamformer with amplifiers and ADCs which have outputs provided to FIFOs and then to the digital adder 82 [0007; see the beamformer 70 with ADCs 78]. 
Robinson/Freeman disclose all features except for a plurality of digital summers, each summing a respective delayed signal with a corresponding partial sum signal received from a different, second channel of the plurality of channels. However, Dolazza teaches of a digital ultrasound beamformer wherein each channel includes a plurality of digital summers, each summing a respective delayed signal with a corresponding partial sum signal received from a different, second channel of the plurality of channels (Figure 3, col 6, lines 51-59; see the summing elements 350a-350n within each channel). It would have been obvious to modify Robinson/Freeman, to use the plurality of summers in each channel as taught by Dolazza, in order to form a more desirable data rate (col 3, lines 36-45).
Re claims 3, 13-15: Robinson discloses three additional integrated circuit packages that each include thirty-two digital channels coupled to the plurality of amplifiers, wherein the digital microbeamformer comprises the four integrated circuit packages to provide a 128-channel digital microbeamformer [0003, 0031, 0033; where there are ‘many ICs’, additional ICs are said to be used, and the IC implementation can be scaled up to accommodate the channel count which includes providing for four IC packages with 128 channels].
Re claims 9, 10: Robinson discloses the thirty-two digital channels are coupled to the digital summer that is configured to output a digital beamformed sum signal from 
Re claims 11, 12: Robinson discloses a serial input configured to receive digital beamformed sum signals summed from the data stream of a second plurality of digital channels and a deserializer [0002, 0019, 0033, figures 1, 4; see the sum circuitry and the input to receive the signals from the 32 channels that is then deserialized, as well as from the scaled-up configurations of more (i.e. 64) channels].
Re claim 17: Robinson (and Dolazza) discloses all features including a serial data stream, but does not disclose that the serializer is configured to operate according to a first clock rate and the analog-to-digital converter is configured to operate according to a different second clock rate, wherein the second clock rate is lower than the first clock rate. However, Freeman teaches the serializer is configured to operate according to a first clock rate and the analog-to-digital converter is configured to operate according to a different second clock rate, wherein the second clock rate is lower than the first clock rate [0014, 0016; see the clock rate of the ADC which is different from that of the serializer]. It would have been obvious to the skilled artisan to modify Robinson (and Dolazza), to operate as the specified clock rates as taught by Freeman and to configure the second rate to be lower than the first rate, in order to improve to operability of the beamformer and reduce noise.
Re claim 18: Robinson (and Dolazza) discloses all features except that the digital delay circuit is configured to: receive the digital signals and an end of conversion signal from the analog-to-digital converter; and responsive to receiving the end of conversion 
Re claim 19: Robinson discloses that the digital delay circuit is configured to apply the delays to the digital signals based on control data [0019; see the pulser control 100 and see that the delays of the beamformer are controlled].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub 2011/0213251 –previously cited) in view of Freeman et al (US Pub 2005/0068221 –previously cited) with Dolazza et al (US 5,905,692) and further in view of Poland (US Pub 2008/0194951 –previously cited).
Re claim 16: Robinson/Freeman/Dolazza disclose all features except that the delay circuit comprises FIR circuitry. However, Poland teaches of an ultrasound system with a beamformer and including an FIR filter [0023; see the FIR filters]. It would have been obvious to the skilled artisan to modify Robinson/Freeman/Dolazza, to utilize an FIR circuit as taught by Poland, as such would constitute simple substitution to achieve predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of copending Application No. 15/681,546. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘546 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs coupled to the amplifiers. Further, ‘546 features low-power delta-sigma or successive approximation ADCs, wherein there are 128 channels or ADCs (which .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/329,433. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘433 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers. Further, ‘546 features low-power successive approximation ADCs, as well as digital delay circuits and digital summers. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 12, and 13 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because ‘402 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers, wherein there are 32 channels. Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. It would have been obvious to the skilled artisan to conclude that the instant claims are an obvious variant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/329,268. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘268 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers. Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array.


Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/329,282. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘282 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers, as well as summing circuitry. Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/4/20 have been fully considered but they are not persuasive. Regarding the 103 rejection, Applicant argues that there is no disclosure of a delay circuit that is coupled to an output of the ADC, even though Freeman refers to an ADC. Respectfully, the Examiner disagrees and finds that the combination of Robinson and Freeman meet the claimed limitation. Freeman’s Fig 2B shows how the .
The previous 112 rejections are withdrawn due to amendments. However, the double patenting rejections are maintained, as Applicant intends to address at a later point in time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous claim objection is also withdrawn due to amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793